                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In Re:

       Settlement Facility-
       Dow Corning Trust.
                                                    Case No. 00-00005
                                                    Honorable Denise Page Hood
______________________________/

          MEMORANDUM OPINION AND ORDER REGARDING
             THE FINANCE COMMITTEE’S MOTION FOR
      AUTHORIZATION TO MAKE SECOND PRIORITY PAYMENTS,
     THE KOREAN CLAIMANTS’ MOTION FOR PREMIUM PAYMENTS
                              AND
           THE KOREAN CLAIMANTS’ MOTION FOR ORDER
         VACATING DECISION OF THE SETTLEMENT FACILITY
           REGARDING ADDRESS UPDATE/CONFIRMATION

I.     BACKGROUND

       This matter is now before the Court on the Finance Committee’s Motion for

Authorization to Make Second Prior Payments filed January 14, 2021. (ECF No.

1566) The Claimants’ Advisory Committee (“CAC”), the Korean Claimants and the

reorganized Debtor Dow Silicones Corporation (f/k/a Dow Corning Corporation) and

its Representatives (collectively, “Dow Silicones”) filed responses and replies to the

Finance Committee’s Motion. The CAC supports the Finance Committee’s Motion.

The Korean Claimants and Dow Silicones oppose the Finance Committee’s Motion.

       Also before the Court is the Korean Claimants’ Motion for the initial Premium
Payments to the Korean Claimants filed July 6, 2020. (ECF No. 1545) Dow Silicones

and the Finance Committee filed responses to the Korean Claimants’ Motion.

         On June 1, 2004, the Amended Joint Plan of Reorganization (“Plan”) became

effective governing the Dow Corning bankruptcy matter.              The Court retains

jurisdiction over the Plan “to resolve controversies and disputes regarding

interpretation and implementation of the Plan and the Plan Documents” and “to allow,

disallow, estimate, liquidate or determine any Claim, including Claims of a Non-

Settling Personal Injury Claimant, against the Debtor and to enter or enforce any order

requiring the filing of any such Claim before a particular date.” (Plan, §§ 8.7.3, 8.7.4,

8.7.5)

         The Settlement Facility-Dow Corning Trust (“SF-DCT”) implements the claims

of those claimants who elected to settle their claims under the Settlement Program of

the Plan. (Plan, § 1.131) The SF-DCT was established to resolve Settling Personal

Injury Claims in accordance with the Plan. (Plan, § 2.01) The Settlement Facility and

Fund Distribution Agreement (“SFA”) and Annex A to the SFA establish the

exclusive criteria by which such claims are evaluated, liquidated, allowed and paid.

(SFA, § 5.01) The process for the resolution of claims is set forth under the SFA and

corresponding claims resolution procedures in Annex A. (SFA, § 4.01)

         On December 31, 2013, the Court entered an Order granting the Finance


                                           2
Committee’s First Amended Recommendation and Motion for Authorization to Make

Partial Premium Payments. On January 27, 2015, the Sixth Circuit Court of Appeals

reversed the Court’s Order finding that the “adequate assurance” standard was not the

proper standard for assessing the availability of the funds. The Sixth Circuit adopted

Dow Corning’s terminology of a “virtual guarantee” to describe the required

confidence standard to be applied by the Court. In re Settlement Facility Dow

Corning Trust, Case No. 14-1090, 592 F. App’x 473, 479-80 (6th Cir. Jan. 27, 2015).

The Sixth Circuit also found that the Court in its discretion may consider “competent

reports and testimony” challenging the methodology used in determining the

availability of the funds. Id. at 480-81.

      On December 27, 2017, the Court entered an Order granting the Finance

Committee’s recommendation to issue a fifty percent (50%) Second Priority

Payments. (ECF No. 1346) After reviewing the Independent Assessor’s Report at that

time, the Court found there was adequate provision or a “virtual guarantee” that

Allowed and allowable First Priority Claims will be paid based on the available assets

even with the distribution of the 50% of the Second Priority Payments. (ECF No.

1346, PageID.21588-89)

      The Sixth Circuit affirmed the Court’s Order on December 13, 2018, holding

that the Court’s finding based on the Independent Assessor’s projections that all the


                                            3
first-priority payments were “virtually guaranteed” was not clearly erroneous. In re:

Settlement Facility Dow Corning Trust, 754 F. App’x 409 (6th Cir. Dec. 13, 2018).

II.   ANALYSIS

      A.     Plan Interpretation

      Generally, the provisions of a confirmed plan bind the debtor and any creditor.

11 U.S.C. § 1141(a). In interpreting a confirmed plan, courts use contract principles,

since the plan is effectively a new contract between the debtor and its creditors. In re

Dow Corning Corporation, 456 F.3d 668, 676 (6th Cir. 2006); see, Hillis Motors, Inc.

v. Hawaii Auto. Dealers' Ass'n, 997 F.2d 581, 588 (9th Cir.1993). State law governs

those interpretations, and under long-settled contract law principles, if a plan term is

unambiguous, it is to be enforced as written, regardless of whether it is in line with

parties’ prior obligations. In re Dow Corning, 456 F.3d at 676. A term is deemed

ambiguous when it is “capable of more than one reasonable interpretation.” Id. The

Court has no authority to modify this language. Although bankruptcy courts have

broad equitable powers that extend to approving plans of reorganization, these

equitable powers are limited by the role of the bankruptcy court, which is to “guide

the division of a pie that is too small to allow each creditor to get the slice for which

he originally contracted.” Id. at 677-78 (quoting In re Chicago, 791 F.2d 524, 528

(7th Cir.1986)). “A bankruptcy court’s exercise of its equitable powers is cabined by


                                           4
the provisions of the Bankruptcy Code.”         Id. at 678 (citing In re Highland

Superstores, Inc., 154 F.3d 573, 578-79 (6th Cir.1998)). New York law governs the

interpretation of the Plan. (Plan, § 6.13) Under New York law, a court must first

decide whether the contract is ambiguous. B.F. Goodrich Co. v. U.S. Filter Corp.,

245 F.3d 587, 595 (6th Cir. 2001).

III.   Finance Committee’s Motion for Authorization to Make Second Priority
       Payments (ECF No. 1566)

       A.    Premium Payment Provision

       Article VII of the SFA provides four categories of payments:

       7.01 Timing of Disbursement/Prioritization of Payments.

             (a) Categories of Payment Defined.

             (i) First Priority Payments. Payments identified on the
             Settlement Grid, Annex B hereto, as Expedited Release
             Payments (for both Settling Breast Implant and Covered
             Other Products Claims), Explantation Payments, Disease
             Base Payments (for Breast Implant Claims), Rupture Base
             Payments (for Breast Implant Claims), Medical Condition
             Payments for Covered Other Products, and Silicone
             Material Payments, along with related administrative costs,
             as defined as “First Priority Payments.” Payments to be
             distributed to or for the benefit of Allowed Claims of
             Settlement Claimants in Classes 4A, 6A, 6B, 6C and 6D,
             Classes 14 and 15 (as described at Article III), and, to the
             extent provided in the Litigation Facility Agreement,
             Litigated Shareholder Claims shall also be defined as First
             Priority Payments.



                                          5
             (ii) Settlement Fund Other Payments. Payments for
             Allowed Claims of Non-Settling Claimants in Classes 11,
             13, 14, 14A, 15 and 17 along with related administrative
             costs shall be defined as Settlement Fund Other Payments
             and shall be First Priority Payments.

             (iii) Second Priority Payments. Payments identified on
             the Settlement Grid as “Premium Payments” for Breast
             Implant Disease Payment Option Claims and Rupture
             Payment Option Claims and for Covered Other Products
             Claims and payments for increased severity of disease or
             disability under Breast Implant Disease Payment Option
             (for both Disease Payment Option I and Disease Payment
             Option II) as outlined shall be defined as Second Priority
             Payments. Payments made to Class 16 Claimants in respect
             for the obligations in Section 6.16.5 and 16.16.6 of the Plan
             that are to be paid by the Settlement Facility shall be
             defined as Second Priority Payments.

             (iv) Litigation Payments. Payments to be distributed to
             Non-Settling Personal Injury Claims, Allowed Claims of
             Claimants in Class 12, Assumed Third Party Claims, and,
             to the extent provided in the Litigation Facility Agreement,
             Litigated Shareholder Claims along with Litigation Facility
             Expenses shall be defined as “Litigation Payments.”

(SFA, § 7.01(a))

      The Finance Committee seeks to issue Premium Payments under the Second

Priority Payments provision. Premium Payments allow an extra twenty percent

payment to all approved and paid First Priority claimants who meet certain settlement

criteria and an extra twenty-five percent payment to all approved and paid First

Priority claimants who show that a breast implant ruptured before it was removed


                                          6
from a claimant’s body. (Annex B to SFA, Settlement Grid Personal Injury Claims)

Certain requirements and procedures must be met before the Court may authorize

payment of Second Priority Payments under the SFA:

      7.03 Requirements/Procedure for District Court Approvals.

             (a) Payment of Second Priority Payments. To obtain
      authorization to distribute Second Priority Payments, the Finance
      Committee shall file a recommendation and motion with the District
      Court requesting authorization to distribute Second Priority Payments.
      Such recommendation shall be accompanied by a detailed accounting of
      the status of Claims payments and distributions under the terms of the
      Settlement and Litigation Facilities, including a detailed accounting of
      pending Claims and projections and analysis of the cost of resolution of
      such pending Claims as described in Section 7.01(d).                    The
      recommendation and motion shall be served on the Claimants’ Advisory
      Committee, the Debtor’s Representatives, the Shareholders, and all Non-
      Settling Personal Injury Claimants with pending Claims, and such parties
      shall have the opportunity to be heard with respect to the motion. The
      parties agree to cooperate in expedited procedures for review and
      resolution of issues under this subsection and consent to an expedited
      hearing. If the District Court rules that all Allowed and allowable First
      Priority Claims and all Allowed and allowable Litigation Payments have
      been paid or that adequate provision has been made to assure such
      payment (along with administrative costs) based on the available assets,
      then the Second Priority Payments, or some portion thereof, may be
      distributed, unless the order of the District Court is stayed or reversed on
      appeal. The parties agree that any appeal of an order of the District
      Court regarding the provisions of this subsection shall be on an abuse of
      discretion standard.

(SFA, §7.03(a))(italics added). The SFA provides under § 7.01(c), Priority of

Payment for Claims:



                                           7
             (v) Timing. Nothing herein shall be interpreted as limiting
             the discretion of the Finance Committee with the approval
             of the District Court to pay lower priority payments and
             higher priority payments contemporaneously, so long as the
             ability to make timely payments of higher priority claims is
             reasonably assured.

(SFA, § 7.01(c)(v))(italics added). Premium Payments “may not be distributed unless

and until the District Court determines that all other Allowed and allowable Claims,

including Claims subject to resolution under the terms of the Litigation Facility

Agreement, have either been paid or adequate provision has been made to assure

such payments.” (SFA, § 7.01(c)(iv))(italics added)

      The SFA provides for procedures to determine assets available for distribution

to claimants as follows:

      (d) Procedures for Determining Assets Available for Distribution to
      Claimants.

             (1) Settlement Facility Projections. In conjunction with
             the Independent Assessor, the Finance Committee shall,
             prepare projections of the likely amount of funds required
             to pay in full all pending, previously Allowed but unpaid
             and projected future First Priority Payments. Such
             projections shall, to the extent known or knowable, be
             based upon and take into account all date (as of the date of
             the analysis) regarding (i) the number of Claims filed with
             the Settlement Facility, (ii) the rate of Claim filings in the
             Settlement Facility (iii) the average resolution cost of
             Claims in the Settlement Facility, (iv) the pending Claims
             in the Settlement Facility, and (v) projected future filings
             with the Settlement Facility. Such projections shall also


                                           8
             state the anticipated time period for the resolution and
             payment of such Claims.

(SFA, § 7.01(d)(1)). The Funding Payment Agreement provides that the net present

value (“NPV”) of the Settlement Facility is $2.35 billion. (Funding Payment

Agreement, Art. 2.01) The Settlement Fund is allocated $1.95 billion and the

Litigation Fund is allocated $400 million. (SFA, § 3.02(a))

      In its January 27, 2015 Opinion, the Sixth Circuit rejected this Court’s

interpretation that the SFA requires an “adequate assurance” of payment and instead

adopted Dow Corning’s interpretation that the SFA requires “virtual guarantee” of

payment. In re Dow Corning, 592 F. App’x at 479-80. The Court is bound by the

Sixth Circuit’s “virtual guarantee” standard of confidence as to whether under SFA

§ 7.03(a), payment should be issued under the Second Priority Payment provision.

      B.     The Finance Committee’s Recommendation

      The Finance Committee recommends and moves for authorization to distribute

Second Priority Payments consisting of: (1) premium payments to Classes 5, 6.1, 6.2

for Breast Implant Disease and Rupture Payment Option Claims; (2) increased

severity of disease or disability to Classes 5, 6.1, 6.2 under the Breast Implant Disease

Payment Option; and (3) the remaining 50% payment to Class 16 Claimants.

      The Finance Committee submitted the Report of the Independent Assessor



                                           9
dated December 21, 2020 (“Report 2020”) to support its recommendation. (ECF No.

1567, Ex. C) The Independent Assessor estimated the payments of the remaining

claims entitled to First Priority Payment in Classes 5, 6.1 and 6.2, in addition to the

amount due to Class 16 claimants. The estimate is now based on a fixed number of

claims of 62,809 claims eligible for First Priority Payments, since the last deadline to

file a claim was June 3, 2019. The Independent Assessor projected that the funds

available to fund future trust payments is $649,313,463. The Independent Assessor

concluded that there would be a $172,595,097 surplus of funds (in nominal dollars)

after paying the First and Second Priority Payments in the estimated amount of

$432,239,983 and the estimated administrative expenditures through 2024 in the

amount of $30,678,383.

      The Finance Committee asserts that the Independent Assessor based its analysis

on conservative assumptions that overestimate potential liability for First Priority

Payments. The Independent Assessor included claims that had any conceivable

chance of receiving payments, such as claims under appeal, claims with incorrect

addresses, deficient claims that have not received a Final Determination Letter and

claims with returned or stale checks. The Finance Committee argues that historical

data from over 15 years of claims processing establishes that a much smaller pool of

these claims will actually be eligible for a First Priority Payment.


                                          10
      The Finance Committee further asserts that the Independent Assessor assumed

that each claim would receive the maximum payment allowed under the Plan. The

Finance Committee claims that for the 2,232 disease claims that have been filed but

not reviewed, the Independent Assessor estimated the maximum payment allowed

resulting in the amount of $182,591,400. The historical data according to the Finance

Committee demonstrates that medical records and other documentation supporting the

disease has not supported the maximum severity or corresponding payment levels for

all of the claims.

      The Finance Committee claims that the Independent Assessor’s Second Priority

Payments amount include the full amount without reductions for certain funding caps.

For example, payment to NOI Claimants for rupture and explant claims is subject to

a $30 million funding cap, of which $27,329,141 has been distributed to NOI

Claimants. The Finance Committee argues that the remaining balance under the

funding cap is insufficient to allow for the nearly $7 million in Second Priority

Payments that NOI Claimants could receive absent the funding cap. The Independent

Assessor included the $7 million payment in its analysis despite the NOI Claimants’

inability to receive this amount.

      In light of the Independent Assessor’s conservative assumptions that

overestimate liability by including unlikely maximum payment levels and an


                                         11
overinclusive pool of claims, the Finance Committee argues that the estimated $172.6

million funding cushion after the First and Second Priority Payments are distributed,

in addition to administrative expenditures are paid, “virtually guarantees” that all First

Priority Payments will be made and that the Second Priority Payments are able to be

distributed at this time.

      The CAC strongly agrees that it is time to approve full Premium Payments and

finally fulfill the largest unmet promise to claimants–many of whom have died while

waiting for full payment of their claims. While the CAC believes it has been clear for

many years that adequate funding exists to pay 100% Premiums, it is now, at the end

of the settlement process, beyond any possibility of a good faith dispute that the

Settlement Facility can comfortably pay all claims with an immense funding surplus.

Dow Silicones’ last-minute surge of claims argument is no longer possible because

all claim filing deadlines have passed, claims the CAC. The cushion is even larger

than the IA’s projections, because the approximately $589 million available for

qualified transfers to the Trust calculated as of June 1, 2020, will not be drawn until

actually needed to pay the claims in 2021 and 2022. The available amount continues

to grow at 7% per year, adding millions of additional nominal dollars that will be

available, according to the CAC.

      The CAC did not expect Dow Silicones to dispute that adequate funding is now


                                           12
virtually guaranteed, satisfying the only requirement under the Plan to authorize

Second Priority Payments and that the payments should be approved forthwith

without the delay of a formal hearing. The CAC claims there is no logistical reason

to delay processing and issuance of Second Priority Payments, given that it took

approximately a year and half to complete processing of 50% Premiums. Any further

delay will extend the time line for completing claims processing beyond December

2022, which would increase the cost of operating the Settlement Facility. Approving

the Second Priority Payments, the CAC argues, is the best way to ensure the efficient

and cost-effective resolution of all remaining claims and of winding up the Settlement

Facility and the litigation, which is a goal shared by all parties. The CAC asserts that

this step is long overdue to make good on the parties’ promise to claimants, who have

been waiting literally for decades for full payment and for closure of the Dow Corning

“saga,” and who to continue to die or lose touch with the Claims Facility as the years

go by. As the COVID-19 pandemic continues unabated, with horrific health and

economic impacts, the CAC urges that the payment of the final amounts owed to the

claimants should be expedited to the greatest extent possible.

      C.     Dow Silicones and the Korean Claimants’ Opposition

      Dow Silicones argues that the lengthy process that involved multiple meeting,

inquiries and directives from the Closing Committee to the Settlement Facility to


                                          13
identify the protocols for identifying claims needing review creates uncertainty about

the numbers and types of claims that remain to be finalized. Dow Silicones claims

that it does not matter whether the differences are small or large: the fact that there are

differences means that there are inconsistencies and anomalies in the data or

differences in the data fields used to identify claims. Dow Silicones argues that

although the Independent Assessor did not agree to provide a declaration explaining

the uncertainties, if asked to testify, Dow Silicones claims that the Independent

Assessor would and could only state that there cannot be at this time a 100% guaranty

that all pertinent claims have been identified because there so many anomalies in the

data.

          As an example, Dow Silicones notes that the Report states that all Class 7

claims have been closed. However, the Settlement Facility reports there is one Class

7 claim remaining, while the claims data relied on by the Financial Advisor indicates

that there are more than 25 Class 7 claims that remain to be finalized. Dow Silicones

recognizes that these specific numbers are small and unlikely to affect the total

computation in a material way, but it argues that this illustrates the fundamental

uncertainty in the claim information.

        Dow Silicones also notes that the parties had learned that over 20,000 rupture

claims had been filed without a claim form, but that these claims were eligible for


                                            14
processing. Dow Silicones further notes that on another occasion, the Settlement

Facility had not processed 21,000 MDL Disease Claims as required under the Plan.

More recently, Dow Silicones claims that the Settlement Facility could not confirm

how certain timing requirements for approximately 5,000 Disease Option 2 claims

were applied, which raises the question about the validity of those claims. Dow

Silicones argues that history demonstrates the necessity of completing proper due

diligence to assure that all claims are fully and finally resolved in accordance with the

Plan and that all potential future payments have been identified.

      Dow Silicones further argues that the Report does not explain the details of how

future administrative costs was calculated. Dow Silicones claims that the Report

“purports” to be a projection based on the most recent budget submitted to the Court

that then accounts for staff downsizing. However, Dow Silicones claims the Report

does not explain when the downsizing is projected to occur or exactly how the

numbers are affected. The Report also does not account for projected costs for other

events, such as litigation, that could arise before this Court and in other courts, argues

Dow Silicones.

      Dow Silicones takes issue with how the Report calculated the funding

availability because it does not include the backup data for determining the Net

Present Value of qualified funding transfers, the methodology for applying the 7%


                                           15
interest rate for each year, the roll-over of unused Payment Ceilings, or the precise

calculation of the conversion of NPV funds to nominal funds. Dow Silicones also

takes issue that the funding computation applies a cash balance as of October 31, 2020

while the claims analysis is based on August 31, 2020 data. Dow Silicones argues that

without an explanation of the methodology and provision of source data, the Court

does not have a proper foundation upon which to evaluate the asserted available

funding.

      Dow Silicones argues that because the Plan provides for a three-person Finance

Committee that operates by majority vote, and, because the Finance Committee

consisted of only two members as of February 2020, the decision to recommend

distribution of $232 million in assets in the form of Second Priority Payments should

be made by a Finance Committee that is fully active and able to support the decision.

Dow Silicones also argues that the entire process leading up to the recommendation

was “extremely compressed,” leaving insufficient time and resources to conduct an

appropriate due diligence process. Dow Silicones claims that it did not receive the

claims data until November 24, 2020, after it received the draft Report, unlike the past

where the parties received the claims data prior to the issuance of the draft Report.

The short time frame and the failure to receive the claims data before receiving the

draft Report hampered the ability of Dow Silicones to test the Independent Assessor’s


                                          16
analysis. Dow Silicones points to the Plan requirement that provides the parties shall

have the ability to be heard, which Dow Silicones claims is meaningless if the parties

do not have the tools to present an accurate response to the Court to either dispute or

endorse the recommendation.

      Dow Silicones asserts that the Finance Committee’s statement that distribution

of Second Priority Payments now would delay the closure of the Settlement Program

to 2022 is not properly supported since the Settlement Facility is fully occupied in

processing First Priority claims. Dow Silicones argues that the Plan only authorizes

simultaneous distribution of First and Second Priority Payments if the Settlement

Facility can continue to make timely First Priority Payments. Any additional tasks by

the Settlement Facility aimed at distributing additional Second Priority Payments

would affect the timely distribution of First Priority distributions, which would violate

the Plan according to Dow Silicones. Dow Silicones and the Debtor’s Representatives

request that the Court deny the Motion without prejudice for resubmission after the

completion of due diligence to determine whether the analysis provides assurance that

the First Priority Payments will not be jeopardized in any way by the payment of

Second Priority Payments.

      The Korean Claimants seek denial of the Motion because they were not served

with the recommendation by the Finance Committee. The Korean Claimants do not


                                           17
want the CAC to act as their agent for the Finance Committee’s Motion. The Korean

Claimants assert they are not precluded from filing an action as creditors under the

Bankruptcy laws and, therefore, they have standing in this Motion. The Korean

Claimants requested both the Debtor’s Representatives and the CAC take action to

object to the Finance Committee’s Motion, but the CAC instead supported the Motion.

      The Korean Claimants assert that they have been “hurt” by the Finance

Committee over the years because the Finance Committee did not act properly under

the SFA, the Settlement Program and the Claims Resolution Procedures. The Finance

Committee has opposed the Korean Claimants’ motions, requests and mediation

process through the appeal courts. As a result, the Korean Claimants assert they have

suffered, including the waste of time of six years and a lot of expenses. The Korean

Claimants claim that the Finance Committee did not reimburse their expenses and

costs during the mediation process and that they incurred unnecessary expenses and

costs because of the failed mediation process. The Finance Committee also caused

the Korean Claimants over a million dollars because the Finance Committee withheld

the application for re-categorization of the Korean Claimants from Class 6.2 to Class

6.1 until 2015.

      The Korean Claimants further assert that because the Special Master position

in the Finance Committee is vacant, the Finance Committee lacks standing in making


                                         18
the recommendation and any decisions are invalid. The Korean Claimants argue that

the three-member composition requirement is a threshold limitation on the scope of

power by the Finance Committee under the SFA and that the provision that the

Finance Committee shall act by majority vote would not modify the three-member

composition requirement under § 4.08(a) of the SFA.

      The Korean Claimants also argue that they have not received the 50% Second

Priority Payments approved by the Court based on the Finance Committee’s

determination that the Korean Claimants’ addresses were not updated nor confirmed.

This serves as a basis of their objection to the Finance Committee’s current

recommendation and that they have filed a Motion on this issue. The Korean

Claimants assert that the Finance Committee’s Motion would deprive the Korean

Claimants of the funds based on the claims still pending before the Settlement

Facility. The Korean Claimants claim that the Independent Assessor’s estimation of

a $172,595,097 surplus of funds is unreliable because the Korean Claimants have

suffered from a long delay of payments by the Settlement Facility.

      D.    The Court’s Review

      The Plan allows the Court to grant authorization of any Second Priority

Payment after a hearing is held and determines that “all Allowed and allowable First

Priority Claims and all Allowed and allowable Litigation Payments have been paid or


                                        19
that adequate provision has been made to assure such payment . ..” SFA § 7.03(a).

As the Sixth Circuit ruled, this means that the Court must determine whether it has

been shown that there is a “virtual guarantee” that all First Priority Claims will be

paid before authorizing any Second Priority Payment. The Sixth Circuit noted “this

standard does not require absolute certainty, it is nonetheless stricter than the ‘strong

likelihood’ or ‘more probable than not’ levels of confidence that describe ‘adequate

assurance.’” In re Settlement Facility, 592 F. App’x at 480. The Sixth Circuit noted

that the district court “is correct in that it must make its decision to authorize Second

Priority Payments ‘based on the Independent Assessor’s analysis and projections.’”

Id. The Court is allowed to consider criticisms of the projections, which the Court

may modify, depending on the evidence developed at the hearing. Id. at 481.

      The Court again begins its analysis with the Independent Assessor’s projection.

The Report indicates that the variable of estimating the value of claims that have not

been submitted to the Settlement Facility has been eliminated because the disease and

expedited release claim submission cutoff date of June 3, 2019 has occurred. (ECF

No. 1567-1, PageID.26239) The Settlement Facility’s database (SAM) as of August

31, 2020 was downloaded to the server. Queries were developed identifying pending

claims and methodologies were developed to identify claims Not Started, In Progress,

and eligible for Second Priority Payments. (ECF No. 1567-1, PageID.26240) The


                                           20
Independent Assessor then researched and resolved data anomalies with the

Settlement Facility personnel until the lists of claims by category matched. The

selection criteria for including claims in the pending group was expansive, including

claims with deficiencies that could be cured, under appeal, with bad addresses, that

have not received a Final Determination Letter, and with returned or stale settlement

checks. (ECF No. 1567-1, PageID.26243) The Independent Assessor calculated the

maximum future payments for each category of pending claims. Id. The Independent

Assessor coordinated with the Financial Advisor to determine applicable funding

amounts available subject to the Funding Agreement and ceilings therein, calculate

the amount expended under payment caps, calculate the amount due for Class 16

Second Priority Payment and estimate the Trust administrative expenditures through

completion. (ECF No. 1567-1, PageID.26246)

      The Report contains both an accounting of prior payments and an analysis of

the cost of resolution for pending claims. The pending claims are comprised of only

Classes 5 and 6, since Classes 7, 9 and 10 have been closed. The Report indicates

there are 62,809 benefit level claims pending for future payments as of August 31,

2020, for a total of $432,239,983 in nominal dollars.           (ECF No. 1567-1,

PageID.26247)




                                         21
(ECF No. 1567-1, Page ID.26257)




                                  22
      The Independent Assessor broke down the $432,239,983 by First Priority,

Second Priority Payments and benefit level for the 62,809 pending claims as follows:




                                        23
(ECF No. 1567-1, PageID.26248)

      The total projected remaining funding available to the Settlement Facility as of

October 31, 2020 based on the Financial Advisor is $649,313,463, which includes

cash and investment balance as of October 31, 2020 of $59,980,422 and projected

available funding under payment ceilings as of June 1, 2020 of $589,333,041. (ECF

No. 1567-1, PageID.26248) The Independent Assessor noted that there is an

alternative calculation for the projected available funding of $602,301,567, but that

the lower figure of $589,333.041 was used in the Report.

      The Independent Assessor concluded that considering the estimated future

payment of $432,239,983, there are sufficient available funds to pay Ordered late

claimants, increased severity payments, Premium Payments, administrative

expenditures and the additional 50% Class 16 payment, with the remaining projected

funds available of $172,595,097:




(ECF No. 1567-1, PageID.26249)

      Neither Dow Silicones nor the Korean Claimants argue that the Independent


                                         24
Assessor’s conservative and overinclusive methodology in estimating the remaining

unpaid claims is improper. Dow Silicones argues that more due diligence must be

performed to make sure that the remaining claims are properly verified. Dow

Silicones does not argue that the 62,809 pending claims is not a “good” number or

how many more claims are pending above that number, in light of the June 3, 2019

final deadline. As the parties are well aware, through the years, the Independent

Assessor’s numbers have been on the conservative side. Dow Silicones makes no

argument that the Independent Assessor’s conclusion, given the pending claims and

the overinclusiveness and maximum payment calculations, should not result in a

finding that First Priority Payments are virtually guaranteed, even with the Second

Priority Payments.

      As to Dow Silicones’ argument that the Settlement Facility must focus on First

Priority claims and that distribution of Second Priority Payments would delay the First

Priority Payments does not take into account that Second Priority Payments have

already been paid, while also “focusing” on First Priority claims. The Settlement

Facility has been able to process both First Priority and Second Priority Payments in

the past.

      Both Dow Silicones and the Korean Claimants argue that the Motion should be

denied because the Finance Committee was not acting at full capacity of three


                                          25
members, even though at all times, there were at least two members agreeing to the

recommendation before the Court. In any event, the Court has now appointed a

Special Master (along with a Successor Claims Administrator). No member of the

Finance Committee has raised any objection to the instant recommendation. Any

argument that the Finance Committee is not acting in full capacity is moot.

      Dow Silicones further argues that its right to be “heard” is meaningless since

the process was compressed. Dow Silicones, as all the parties know, that the final

deadline to submit claims was June 1, 2019, and in light of the years long litigation

of Premium Payments, Dow Silicones could have anticipated that the Finance

Committee was going to move for Second Priority Payments soon thereafter the

deadline. Dow Silicones’ opportunity to be “heard” has not been impaired since it

had access to the numbers used by the Independent Assessor as the Finance

Committee. Even if the actual numbers used by the Independent Assessor was not

received by Dow Silicones until November 2020, the previous numbers given to all

the parties have been in some form from monthly reports by the Settlement Facility

and the Financial Advisor.

      The Korean Claimants’ argument that they have standing in opposing the

Finance Committee’s recommendation since they are in fact a Settling Personal Injury

Claimants under the SFA. The Korean Claimants did not choose to litigate their


                                         26
claims under the Litigation Facility, but instead to settle their claims under the SFA.

As noted by the Korean Claimants in their brief, some of their grievances have been

resolved by this Court and the Sixth Circuit of Appeals.

      The Court finds that the Finance Committee has properly supported its

recommendation and motion for authorization to distribute Second Priority Payments

based on the Independent Assessor’s conclusion that the estimated future payment of

$432,239,983, there are sufficient available funds to pay First Priority Payments, with

the remaining projected funds available of $172,595,097. The Court further finds

there is adequate provision or a “virtual guarantee” that Allowed and allowable First

Priority Claims will be paid based on the available assets. The Court authorizes the

Second Priority Payments as recommended by the Finance Committee.

IV.   Korean Claimants’ Motion for Premium Payments (ECF No. 1545, filed
      7/6/2020) and Korean Claimants’ Motion for Order Vacating Decision of
      the Settlement Facility Regarding Address Update/Confirmation (ECF No.
      1569, filed 1/15/2021)

      The Korean Claimants seek an Order directing the Settlement Facility to pay

them Premium Payments. The Korean Claimants argue that the requirement to

confirm current addresses was done, but were not verifiable because several letters

were returned to the Settlement Facility and that counsel was no longer trusted as the

attorney for the Korean Claimants by the Settlement Facility. The Korean Claimants

assert that the Settlement Facility has the duty and obligation to pay the premium

                                          27
payments.

      Dow Silicones and the Finance Committee oppose the motion arguing that the

mandatory procedures require that current addresses for claimants must be confirmed.

Historically, numerous award letters were returned as undeliverable and it was unclear

whether a claimant had knowledge that a payment had been issued to the claimant’s

counsel. As to the Korean Claimants, several address verification mailings sent to

them have resulted in a 40-50 percent return rate. Numerous attempts have been made

to obtain address information. Counsel for the Korean Claimants disputes his

obligation to provide address verification.

      The Settlement Facility has issued payments to those Korean Claimants who

have properly responded to address verification. However, as to those with addresses

that cannot be verified, the Settlement Facility has not made payments to those

claimants, but upon verification will do so.

      Dow Silicones and the Finance Committee also argue that this motion is

improper in that it is essentially an “appeal” from any decisions made by the Claims

Administrator or an improper reconsideration motion of the Court’s Closing Order

No. 2 regarding address verification.

      On March 19, 2019, the Court entered Closing Order No. 2 which includes

protocols “designed and intended to authorize the SF-DCT to take actions to ensure


                                         28
that Settlement Fund payments are distributed to claimants as required by the

Plan.” (ECF No. 1482, Closing Order 2, at ¶ 7) These procedures apply to all

payments – including Premium Payments. Closing Order 2 prohibits the Settlement

Facility from issuing payments to claimants who cannot be located. The Settlement

Facility cannot issue payments to or for claimants or an authorized payee unless

the Settlement Facility has a confirmed a current address for such claimant or

authorized payee. A confirmed current address means an address that has been

verified as a mailing address where the claimant or authorized payee is receiving mail

so that the Settlement Facility is able to verify that the claimant or authorized payee

will actually receive the mailed check. This requirement applies both to claimants

who are unrepresented and claimants who are represented and whose payment

check might be mailed to the claimant’s attorney. (Closing Order 2, at ¶ 11)

      The Korean Claimants did not appeal this Order to the Sixth Circuit of Appeals.

The Settlement Facility is bound by this Order and if it cannot properly verify a

claimant’s address as required by this Order, then no payment is authorized to issue

to any claimant whose address cannot be verified. The Korean Claimants has no

authority to appeal any determinations by the Claims Administrator regarding

payment if the Claims Administrator and/or the Settlement Facility is not authorized

to issue any payment if the requirement in Closing Order No. 2 is not followed.


                                          29
      The Korean Claimants’ Motion for Premium Payments is denied as to those

Claimants whose address cannot be verified as required by Closing Order 2. In light

of this ruling, the Korean Claimants’ Motion for Order Vacating Decision of the

Settlement Facility Regarding Address Update/Confirmation is denied because the

Settlement Facility has no authority to issue payments if the requirements of Closing

Order 2 is not met. As noted above, the Korean Claimants have no authority to appeal

any decision made by the Settlement Facility regarding address update and

confirmation requirements.

V.    CONCLUSION AND ORDER

      For the reasons set forth above,

      IT IS ORDERED that the Finance Committee’s Motion for Authorization to

Make Second Priority Payments (ECF No. 1566, filed 1/14/2021) is GRANTED as

more fully set forth above.

      IT IS FURTHER ORDERED that the Korean Claimants’ Motion for Premium

Payments (ECF No. 1545, filed 7/6/2020) is DENIED if addresses are not able to be

verified as required by Closing Order No. 2.




      IT IS FURTHER ORDERED that the Korean Claimants’ Motion for Order


                                         30
Vacating Decision of the Settlement Facility regarding Address Update/Confirmation

(ECF No. 1569, filed 1/15/2021) is DENIED.

      IT IS FURTHER ORDERED that the Joint Motion to Seal Response the

Declaration of D. Greenspan and Exhibits (ECF No. 1582, filed 1/27/2021) is

GRANTED.



                                            S/DENISE PAGE HOOD
                                            DENISE PAGE HOOD
                                            Chief United States District Judge
DATED: June 24, 2021




                                       31
